IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANDRE L. RAMSEY,                        §
                                        §
       Defendant Below-                 §   No. 475, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. No. 1207013999 (N)
                                        §
       Plaintiff-Below-                 §
       Appellee.                        §

                          Submitted: February 7, 2019
                           Decided: March 22, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                 ORDER

      Upon consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Andre L. Ramsey, appeals a sentence the Superior Court

imposed upon him for violating the terms of his probation and conditional release.

The State has moved to affirm the Superior Court’s judgment on the ground that it

is manifest on the face of Ramsey’s opening brief that the appeal is without merit.

We agree and affirm.

      (2)    The record reflects that Ramsey pleaded guilty to three charges in order

to resolve two pending cases on January 17, 2013. Specifically, Ramsey pleaded

guilty to identity theft, possession of a firearm by a person prohibited (“PFBPP”),
and drug dealing. In exchange for his plea, the State dismissed eleven additional

charges. The Superior Court declared Ramsey to be a habitual offender under 11
Del. C. § 4214(a) and sentenced him as follows: (i) for identity theft, two years of

Level V incarceration, with credit for time served and no probation to follow; (ii) for

PFBPP, five years of Level V incarceration with no probation to follow; and (iii) for

drug dealing, eight years of Level V incarceration, suspended for probation with

decreasing levels of supervision. The Superior Court ordered the sentences be

served consecutively.

         (3)    Ramsey appealed his convictions and this Court affirmed on direct

appeal.1 Thereafter, the record reflects that Ramsey petitioned the Superior Court to

modify or correct his sentence on several occasions. On December 12, 2017, the

Superior Court modified Ramsey’s sentence to give the Department of Correction

(“DOC”) discretion to determine the appropriate Level IV placement for Ramsey.

         (4)    In April of 2018, DOC released Ramsey to Level IV home confinement.

In June of 2018, Ramsey was arrested and charged with four counts of misdemeanor

theft. On August 10, 2018, Ramsey pleaded guilty to three counts of misdemeanor

theft and the State entered a nolle prosequi on the fourth count. The Superior Court

held a violation of probation (“VOP”) hearing on August 15, 2018. The Superior



1
    Ramsey v. State, 2013 WL 5522598 (Del. Oct. 3, 2013).



                                               2
Court found Ramsey in violation of probation for his drug dealing conviction and in

violation of conditional release for his PFBPP conviction. In connection with the

revocation of Ramsey’s conditional release, the Superior Court ordered that he

surrender all previously earned good time and serve the balance of the Level V

sentence from which he was released. On the VOP, the Superior Court sentenced

Ramsey to eight years of Level V incarceration with credit for time served,

suspended for probation at decreasing levels of supervision. This appeal followed.

         (5)     Ramsey raises two issues on appeal. First, he contends he was not on

conditional release when he picked up the new criminal charges. Second, Ramsey

argues the Superior Court abused its discretion by rescinding his “statutory good

time” credit when it sentenced him for violating conditional release. We find no

merit to either claim.

         (6)     Conditional release occurs when an inmate is released from

incarceration into the community “by reason of diminution of the period of

confinement through merit and good behavior credits.”2 According to DOC’s

Offender Status Sheet, Ramsey’s Maximum Expiration Date (“MED”) for his Level

V sentence for identity theft and PFBPP is July 13, 2019. DOC released Ramsey

early due to his accumulation of good time credits under 11 Del. C. § 4383. Ramsey



2
    11 Del. C. § 4302(4).



                                            3
did not have probation associated with his Level V sentence for identity theft and

PFBPP. Accordingly, when DOC released Ramsey in April of 2018 to Level IV

home confinement, he was on conditional release until his MED. He was still on

conditional release when he was arrested on new charges two months later.

         (7)     Ramsey also contends that the Superior Court improperly ordered he

forfeit his “statutory days” when it sentenced him for violating the terms of his

conditional release.3 Ramsey correctly observes that 11 Del. C. § 4381 provides

good time may be earned for an inmate’s good behavior (“statutory good time”) and

for an inmate’s participation in certain programs (“meritorious good time”). Ramsey

argues only his meritorious good time was forfeited when he violated the terms of

his conditional release. The Court’s review of a sentence is extremely limited and

its inquiry is generally limited to determining whether the sentence falls within the

statutory limits prescribed by the legislature.4 The General Assembly has decreed

that any person under DOC custody at Level IV or V who is convicted of a crime

during the term of the sentence must forfeit “all good time accumulated to the date




3
  After Ramsey filed a notice of appeal with the Court but before he filed his opening brief, Ramsey
filed two motions in Superior Court seeking correction of his sentence and raising the same
argument he raises here. The Superior Court denied Ramsey’s motions on December 19, 2018,
finding DOC had correctly calculated the balance of the sentence Ramsey has left to serve. That
decision is not on appeal in this case.

4
    Mayes v. State, 604 A.2d 839, 842-43 (Del. 1992).



                                                 4
of the criminal act.”5 Ramsey was in DOC custody at Level IV home confinement

when he committed new crimes. Accordingly, we do not find the sentence imposed

by the Superior Court was an abuse of discretion.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:


                                             /s/ James T. Vaughn, Jr.
                                             Justice




5
    11 Del. C. § 4382(a) (emphasis added).



                                               5